DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US Pub. 2021/0057299).
Regarding independent claim 1, Hong teaches a method for fabricating a packaged assembly (Fig. 1; para. 0048+) for integrated circuits, comprising: 
attaching a die (140) to a substrate (120), wherein the substrate has at least one mold barrier (130) between a first region on a first surface of the substrate and a second region on the first surface; 
attaching one or more components (another 140) to the substrate in the first region; 
applying a first encapsulant (160) over the one or more components in the first region; and 
blocking, with the at least one mold barrier, a portion of the first encapsulant from moving from the first region of the substrate to the second region of the substrate during the application of the first encapsulant (para. 0054-0055).
Re claim 2, Hong teaches wherein attaching the die to the substrate comprises attaching the die to the first surface in the first region (Fig. 1).
Re claim 3, Hong teaches wherein attaching the die to the substrate comprises attaching the die to a second surface of the substrate, the second surface being different from the first surface (Fig. 1).
Re claim 6, Hong teaches forming at least one trench (132) in the first surface of the substrate to form the at least one mold barrier (para. 0055).

Regarding independent claim 9, Hong teaches a packaged assembly for integrated circuits (Fig. 1; para. 0048+), comprising: 
a substrate (120) having at least one mold barrier (130) between a first region on a first surface of the substrate and a second region on the first surface; 
a die (140) attached to the substrate; 
one or more components (another 140) attached to the substrate in the first region; and 
a first encapsulant (160) over the one or more components in the first region, wherein the at least one mold barrier is configured to block a portion of the first encapsulant from moving from the first region of the substrate to the second region of the substrate during an application of the first encapsulant (para. 0054).
Re claim 10, Hong teaches wherein the die is attached to the first surface in the first region (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. 2021/0057299) in view of Sham et al. (US Pub. 2008/0067650).
Re claim 4, Hong is silent with respect to a second encapsulant.
Sham teaches a similar device (Fig. 2) including a first encapsulant (42) and a second encapsulant (43) for the purpose of protecting the chips/components (para. 0031-0032).
It would have been obvious to one of ordinary skill in the art at the time of filing to include applying a second encapsulant over the die and the second surface of the substrate for the same purpose of providing protection to the die.
Re claim 11, Hong teaches wherein the die is attached to a second surface of the substrate, the second surface being different from the first surface (Fig. 1).
Hong is silent with respect to a second encapsulant.
Sham teaches a similar device (Fig. 2) including a first encapsulant (42) and a second encapsulant (43) for the purpose of protecting the chips/components (para. 0031-0032).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a second encapsulant over the die and the second surface of the substrate for the same purpose of providing protection to the die.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. 2021/0057299) in view of Pendse (US Pub. 2009/0250810).
Re claim 5, Hong teaches wherein the barrier may be formed of an insulating material (para. 0055), but does not specifically disclose solder resist.
Pendse teaches a similar barrier wherein the barrier is formed by applying solder resist (110; para. 0034) to a first surface of a substrate (104) to form the barrier (Fig. 5; para. 0051-0053).

Re claim 12, Hong teaches wherein the at least one mold barrier comprises a material protruding above the first surface of the substrate (Fig. 1), wherein the material comprises an insulating material (para. 0055); but does not specifically disclose wherein the material comprises solder resist.
Pendse teaches a similar barrier wherein the barrier is formed by applying solder resist (110; para. 0034) to a first surface of a substrate (104) to form the barrier (Fig. 5; para. 0051-0053).
It would have been obvious to one of ordinary skill in the art at the time of filing that the barrier of Hong could be formed of solder resist because it is considered obvious to select a known material based on its suitability for an intended purpose (MPEP 2144.07).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. 2021/0057299) in view of Official Notice.
Re claim 8, while Hong does not disclose testing the packaged assembly comprising the die, the substrate, and the components; the Examiner is taking Official Notice that a final testing step would have been obvious to one of ordinary skill in the art at the time of filing to ensure functionality of the package.

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. 2021/0057299) in view of Shizuno (US Pub. 2008/0081401), Subramanian et al. (US Pub. 2008/0142996), and/or Nishimura et al. (US Pub. 2008/0179738).
Re claim 14-17, while Hong does not explicitly disclose “wherein the second region of the substrate is rectangular”, such a feature would have been obvious to one of ordinary skill in the art at 
The remaining limitations of claims 14-18 are simply drawn to different shapes of the mold barrier which are either explicitly disclosed by Shizuno, Subramanian, and Nishimura or considered obvious because changes in shape are generally considered obvious variants (MPEP 2144.04, IV, B). 
Re claim 18, Hong teaches wherein the second region of the substrate is bounded on one edge by an edge of the substrate (Fig. 1).
While Hong does not explicitly disclose “wherein the second region of the substrate is rectangular”, such a feature would have been obvious to one of ordinary skill in the art at the time of filing as the rectangle is a common shape for substrates as evidenced by Shizuno, Subramanian, and Nishimura.
Re claim 20, while Hong does not explicitly disclose “wherein the second region is surrounded by the first region”; such a feature is shown by Nishimura in Fig. 6 and it would not be beyond the skill of one of ordinary skill in the art to combine Hong and Nishimura to arrive at the claimed invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. 2021/0057299) in view of Yim et al. (US Pub. 2010/0078791).
Re claim 19, while Hong does not explicitly disclose “a border between the first region and the second region comprises a plurality of segments connecting at least three points that are nonlinear; and the at least one mold barrier comprises a plurality of mold barrier segments corresponding to the plurality of mold barrier segments”; such a feature is shown by Yim in Fig. 7B and it would not be beyond the skill of one of ordinary skill in the art to combine Hong and Yim to arrive at the claimed invention.

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 7, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…disposing a metal trace in the at least one trench…”, in combination with the other limitations.
Re claim 13, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein the packaged assembly further comprises a metal trace disposed in the at least one trench…”, in combination with the other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237.  The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898